DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4-10, 12-16 and 18-21 are pending in this office action.
Claims 1, 4, 8, 9, 12, 15, 16 and 21 have been amended.
Claims 3 and 11 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to the request for continued examination filed 4/9/2022 have been considered but are moot in view of new grounds of rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-10, 12, 14-16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2012/0034917 A1) in view of Kazmi et al (US 2020/0187031 A1)  (hereinafter Kazmi031) in further view of Hyslop (US 2019/0239134 A1).
Regarding claim 1, Kazmi teaches a method of using a component of an in-cabin system located within an aircraft for determining a spectrum to be used for a wireless in-cabin communication between a user equipment and a network node which are also located within the aircraft (Kazmi: [0196], [0247], on-board communication between UE and network on board, the network may be on board, see [0247]), the method comprising: 
obtaining flight information indicating a position of the aircraft from an aircraft system (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information, see also  [0196]-[0199], [0204]); 
determining one or more available spectrums based on a regulation on an allowed spectrum corresponding to the flight information at the position of the aircraft (Kazmi: [0196],[0204] determining regional frequency information/spectrum to use based on UE location; UE in an aircraft and spectrum used in an aircraft; see also [0241]-[0244]); and 
sending, to the user equipment and the network node, an instruction to use the one or more available spectrums for the wireless in-cabin communication corresponding to the flight information at the position of the aircraft (Kazmi: [0196], [0204], providing the regional frequency information to the UE for on-board communication with a network node based on location of the UE within an aircraft; see also [0159] where it is disclosed the regional frequency information is received from a another network node; see also [0241]-[0244]). 
Although Kazmi teaches on-board communication ([0243], [0246], on board network), Kazmi does not explicitly disclose spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum.
Kazmi031 teaches spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum (Kazmi031: [0006]-[0010] allowed spectrum for in-cabin network with small cell network within the aircraft).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi by having spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum as disclosed by Kazmi031 to provide seamless connectivity experience in-cabin (Kazmi031: [0006]).
Kazmi in view of Kazmi031 does not explicitly disclose obtaining the flight information indicating a position from an aircraft system and wherein the position of the aircraft includes geographical position and altitude of the aircraft.
Hyslop teaches obtaining the flight information indicating a position from an aircraft system and wherein the position of the aircraft includes geographical position and altitude of the aircraft (Hyslop: Figs. 6 and 9, [0042], [0073], claims 21-30; beamforming control module (network on board, see [0042]) obtains aircraft dynamic position information include altitude).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi in view of Kazmi031 by obtaining the flight information indicating a position from an aircraft system and wherein the position of the aircraft includes geographical position and altitude of the aircraft as disclosed by Hyslop to provide a system for interference mitigation in an air-to-ground wireless communication system (Hyslop: Abstract).

Regarding claim 9, Kazmi teaches a component an in-cabin system located within an aircraft for determining a spectrum to be used for a wireless in-cabin communication between a user equipment and a network node which are also located within the aircraft (Kazmi: [0159], [0196], [0247], on-board communication between UE and network on board; determination of regional frequency performed by network node), the component comprises a processor configured to: 
obtain flight information indicating a position of the aircraft (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information, see also  [0196]-[0199], [0204]); 
determine one or more available spectrums based on a regulation on an allowed spectrum corresponding to the flight information at the position of the aircraft (Kazmi: [0196],[0204] determining regional frequency information/spectrum to use based on based location of UE in an aircraft and spectrum used in an aircraft; see also [0241]-[0244]); and 
send, to at least one of the user equipment and the network node, an instruction to use the one or more available spectrums for the wireless in-cabin communication corresponding to the flight information at the position of the aircraft (Kazmi: [0196], [0204], providing the regional frequency information to the UE for on-board communication with a network node based on location of the UE within an aircraft; see also [0159] where it is disclosed the regional frequency information is received from a another network node; see also [0241]-[0244]).
Although Kazmi teaches on-board communication ([0243], [0246], on board network), Kazmi does not explicitly disclose spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum.
Kazmi031 teaches spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum (Kazmi031: [0006]-[0010] allowed spectrum for in-cabin network with small cell network within the aircraft).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi by having spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum as disclosed by Kazmi031 to provide seamless connectivity experience in-cabin (Kazmi031: [0006]).
Kazmi in view of Kazmi031 does not explicitly disclose obtaining the flight information indicating a position from an aircraft system and wherein the position of the aircraft includes geographical position and altitude of the aircraft.
Hyslop teaches obtaining the flight information indicating a position from an aircraft system and wherein the position of the aircraft includes geographical position and altitude of the aircraft (Hyslop: Figs. 6 and 9, [0042], [0073], claims 21-30; beamforming control module (network on board, see [0042]) obtains aircraft dynamic position information include altitude).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi in view of Kazmi031 by obtaining the flight information indicating a position from an aircraft system and wherein the position of the aircraft includes geographical position and altitude of the aircraft as disclosed by Hyslop to provide a system for interference mitigation in an air-to-ground wireless communication system (Hyslop: Abstract).

Regarding claim 16, Kazmi teaches a non-transitory machine-readable storage medium comprising program code which, when executed on a processor of a component of an in-cabin system located within an aircraft for determining a spectrum to be used for a wireless in-cabin communication between a user equipment and a network node which are also within the aircraft (Kazmi: [0159], [0196], [0247], on-board communication between UE and network node; determination of regional frequency performed by network node), is capable of causing the component to perform operations comprising:
obtaining flight information indicating a position of the aircraft (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information, see also  [0196]-[0199], [0204]); 
determining one or more available spectrums based on a regulation on an allowed spectrum corresponding to the flight information at the position of the aircraft (Kazmi: [0196],[0204] determining regional frequency information/spectrum to use based on UE location; UE in an aircraft and spectrum used in an aircraft; see also [0241]-[0244]); and 
sending, to the user equipment and the network node, an instruction to use the one or more available spectrums for the wireless in-cabin communication corresponding to the flight information at the position of the aircraft (Kazmi: [0196], [0204], providing the regional frequency information to the UE for on-board communication with a network node based on location of the UE within an aircraft; see also [0159] where it is disclosed the regional frequency information is received from a another network node; see also [0241]-[0244]). 
Although Kazmi teaches on-board communication ([0243], [0246], on board network), Kazmi does not explicitly disclose spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum.
Kazmi031 teaches spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum (Kazmi031: [0006]-[0010] allowed spectrum for in-cabin network with small cell network within the aircraft).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi by having spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum as disclosed by Kazmi031 to provide seamless connectivity experience in-cabin (Kazmi031: [0006]).
Kazmi in view of Kazmi031 does not explicitly disclose obtaining the flight information indicating a position from an aircraft system and wherein the position of the aircraft includes geographical position and altitude of the aircraft.
Hyslop teaches obtaining the flight information indicating a position from an aircraft system and wherein the position of the aircraft includes geographical position and altitude of the aircraft (Hyslop: Figs. 6 and 9, [0042], [0073], claims 21-30; beamforming control module (network on board, see [0042]) obtains aircraft dynamic position information include altitude).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi in view of Kazmi031 by obtaining the flight information indicating a position from an aircraft system and wherein the position of the aircraft includes geographical position and altitude of the aircraft as disclosed by Hyslop to provide a system for interference mitigation in an air-to-ground wireless communication system (Hyslop: Abstract).
Regarding claims 2, 10 and 18, Kazmi teaches selecting a spectrum among the one or more available spectrums according to a spectrum selection policy (Kazmi: [0196], [0204], determining validity of the frequencies/policy and selecting the frequencies for use, see also [0161], [0167]). 
Regarding claims 4 and 12, Kazmi teaches wherein the flight information further comprises at least one of: a speed, a direction, a flight area, a stage of the flight, and a level of the flight (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel itinerary/stage of the flight). 
Regarding claims 5 and 19, Kazmi in view of Kazmi031 and Hyslop teaches wherein the determining of the one or more available spectrums is further based on aircraft information (Hyslop: Fig. 9, [0073]). 

Regarding claims 7 and 14, Kazmi teaches wherein the spectrum selection policy defining a preferred spectrum corresponding to at least one of: an operator providing the wireless in-cabin communication, a roaming agreement, an aircraft type, a quality of experience, a capacity, redundancy, a spectrum used in a corresponding air-to-ground communication, and a stage of the flight when the flight information comprises the stage of the flight (Kazmi: [0143], [0191], [0204], frequency valid based on UE travel itinerary or based on registration/agreement or location; see also [0161]). 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2012/0034917 A1) in view of Kazmi et al (US 2020/0187031 A1)  (hereinafter Kazmi031) in further view of Hyslop (US 2019/0239134 A1) in further view of Shams et al (US 2015/0316575 A1).
Regarding claims 6, 13 and 20, Kazmi in view of Kazmi031 and Hyslop does not disclose but Shams teaches wherein the aircraft information comprises at least one of: an aircraft type, an aircraft identifier, an aircraft certification category, a fuselage RF shielding capability, and a noise floor capability (Shams: [0032], frequency band of aircraft based on type of aircraft).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi in view of Kazmi031 and Hyslop wherein the aircraft information comprises at least one of: an aircraft type, an aircraft identifier, an aircraft certification category, a fuselage RF shielding capability, and a noise floor capability as disclosed by Shams to provide an all-weather operational wake vortex avoidance system (Shams: [0004]). 

Claims 8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2012/0034917 A1) in view of Kazmi et al (US 2020/0187031 A1)  (hereinafter Kazmi031) in further view of Hyslop (US 2019/0239134 A1) in further view of Scacchi et al (US 2018/0090019 A1).
Regarding claims 8, 15 and 21, Kazmi in view of Kazmi031 and Hyslop does not teach by Scacchi teaches wherein the position of the aircraft further comprises a future position of the aircraft, the method further comprising: predicting the future position of the aircraft based on a speed, direction and flight area of the aircraft (Scacchi: [009]-[0013]. 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi in view of Kazmi031 and Hyslop wherein the position of the aircraft further comprises a future position of the aircraft, the method further comprising: predicting the future position of the aircraft based on a speed, direction and flight area of the aircraft as disclosed by Scacchi to provide a system for monitoring the situation of an aircraft (Scacchi: Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478